Exhibit 10.2

AMENDMENT NO. 2 TO THE

TOYS "R" US HOLDINGS, INC.

2005 MANAGEMENT EQUITY PLAN

This Amendment No. 2 (this "Amendment") to the Toys "R" Us Holdings, Inc. 2005
Management Equity Plan, as amended (the "Plan") shall become effective as of
June 28, 2006, concurrent with its adoption by the executive committee of the
board of directors of Toys "R" Us Holdings, Inc. (the "Company") on such date.
Capitalized terms used but not otherwise defined in this Amendment have the
meaning given to such terms in the Plan.

1. Amendment of Article Section 6.2. Section 6.2 of the Plan is hereby amended
by replacing the third sentence thereof in its entirety with the following
sentence:

"Unless otherwise set forth in an Award Agreement, the portion of a
Participant's Options that have fully vested as of such Participant's
Termination Date shall expire (i) 30 days after the Termination Date if a
Participant is terminated without Cause or if a Participant resigns for any
reason (including Retirement), (ii) 90 days after the Termination Date if a
Participant is terminated due to Disability, (iii) 180 days after the
Termination Date if a Participant is terminated due to death, and (iv)
immediately upon termination if a Participant is terminated with Cause."

2. Amendment of Article Section 7.1. Section 7.1 of the Plan is hereby deleted
and replaced the following:

"7.1 Restricted Stock. The Board shall have the right and power, at any time
prior to the termination of this Plan, to sell to any Participant for purchase
prices equal to Fair Market Value, or to grant to any Participant without
consideration as an incentive for future services, Restricted Stock in such
quantity, on such terms, and subject to such conditions that are consistent with
this Plan and established by the Board. Restricted Stock sold or granted under
this Plan shall be in the form described in this Article VII, or in such other
form or forms as the Board may determine, and shall be subject to such
additional terms and conditions and evidenced by Award Agreements, as shall be
determined from time to time by the Board. Except as otherwise set forth in an
Award Agreement, Restricted Stock shall be subject to all of the terms and
conditions contained in this Plan. The consideration for any such sale shall be
cash, unless otherwise determined by the Board. In the case of a sale of
Restricted Stock under the Plan, a Participant may elect to purchase any or all
of the Restricted Stock awarded to him or her by the Board through one or more
entities (but not natural persons) that would constitute a Permitted Transferee
as such term is defined in the Plan, which entity shall be bound by all of the
terms of this Plan, any Award Agreement, and the Stockholders Agreement in the
same manner as any other Permitted Transferee hereunder. In the case of a grant
of Restricted Stock under the Plan without consideration, the grant shall be
made solely to the Participant. 3. Amendment of Article Section 7.2. Section 7.2
of the Plan is hereby amended by

1

--------------------------------------------------------------------------------

replacing the final sentence thereof in its entirety with the following two
sentences:

"In addition, in connection with any acquisition of Restricted Stock that is
purchased from the Company, Participant shall make an election under Section
83(b) of the Code, in the form prescribed by the Board. A Participant may, but
is not required to, make such an election in the case of Restricted Stock
granted for no consideration."

4. Amendment of Article Section 7.3(a). Section 7.3(a) of the Plan is hereby
deleted and replaced the following:

"All Restricted Stock shall not be Transferable (other than pursuant to Article
IX or X below, or as otherwise permitted pursuant to the terms of the
Stockholders Agreement) by the Participant holding such Restricted Stock until
the occurrence of a Change in Control or such later time as may set forth in the
applicable Award Agreement. Any attempted Transfer of Restricted Stock which is
not specifically permitted under the Plan shall be null and void."

5. Amendment of Article Section 7.3(b). Section 7.3(b) of the Plan is hereby
deleted and replaced the following:

"Notwithstanding the provisions of Section 7.3(a) above, Restricted Stock for
which an election under Section 83(b) of the Code has been timely filed shall be
Transferable by a Participant to any of the Participant's Permitted Transferees.
As part of any such Transfer, the Permitted Transferee shall execute such
documents as the Company may reasonably require, which such documents shall
provide that the Permitted Transferee (i) remains bound by the Plan and the
applicable Award Agreement in the same manner as the Participant, and (ii) is
bound by all of the terms and conditions of the Stockholders Agreement."

6. Continuing Force and Effect. The Plan, as modified by the terms of this
Amendment, shall continue in full force and effect from and after the date of
the adoption of this Amendment set forth above.

2

 